Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This application is a Continuation of application 16421032, now Patent 11050650.
This action is responsive to this application filed on June 25, 2021. Claims 1-20 were presented, and are pending examination.
Drawings
The drawings filed on 6/25/21 are acceptable. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11050650.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variations of each other.
As a representative example, claim 1 of the instant application along with claim 1 of Patent ‘650, contain overlapping and equivalent limitations which are obvious variations of each other. Limitations such as those related to:  receiving, by a device and during a period of time, a quantity of one or more address resolution protocol (ARP) packets greater than a quantity of packets that the device is capable of processing, wherein the device stores a table of currently active internet protocol (IP) flows, an ARP packet filter, and an ARP table; determining, by the device, during the period of time, and based on the ARP packet filter, whether to accept or discard the one or more ARP packets; and updating, by the device and based on determining to accept or discard the one or more ARP packets, the ARP table, are all overlapping limitations between the instant application and the patent. The instant application is slightly broader in scope and is thus anticipated by the more specific claims of Patent ‘650. 
The dependent claims of the instant application have their corresponding features anticipated by the dependent claims of Patent ‘650.
Without a terminal disclaimer, the patented claims will preclude issuance of the instant generic application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication 20120060218) in view of Foschiano et al (US Patent 7434254).
In reference to claim 1, Kim teaches a method comprising:
receiving, by a device and during a period of time, a quantity of one or more address packets greater than a quantity of packets that the device is capable of processing, (see at least paragraph 24, where Kin teaches a system for monitoring for abnormal traffic, and also see paragraph 29, where Kim teaches receiving an amount of traffic during a time period and determining the amount of traffic exceeding a threshold quantity which would harm the receiving device) 
wherein the device stores a table of currently active internet protocol (IP) flows, and a packet filter; (see at least paragraphs 30,33, where Kim teaches storing a policy database of active sessions and a packet filter)
determining, by the device, during the period of time, and based on the table of currently active IP flows and the packet filter, whether to accept or discard the one or more packets; (see at least paragraphs 34,35, where Kim teaches determining to allow or block packets during the monitored period, and based on the stored sessions and filter). 
Kim fails to explicitly teach address resolution protocol (ARP) packets, an ARP packet filter, an ARP table, and updating, by the device and based on determining to accept or discard the one or more ARP packets, the ARP table. However, Foschiano teaches ARP packets, ARP filter, and ARP table, within the context of monitoring harmful ARP traffic, and further teaches updating an ARP table based on permitting or denying ARP packets in accordance to the ARP filter (see Foschiano, at least column 1 lines 36-46 and column 4 lines 14-32). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kim based on the teachings of Foschiano for the purpose of monitoring harmful ARP traffic and protecting the ARP table from receiving harmful traffic which can compromise the table.
In reference to claim 2, this is taught by Kim, see at paragraph 33, which teaches packets which are active sessions with other devices. Also see Foschiano, at least column 3 line 54 – column 4 line 8, which teaches ARP packets and the ARP table including address information.
In reference to claim 3, this is taught by Foschiano, at least column 3 line 54 – column 4 line 8, which teaches the ARP table including address information.
In reference to claim 4, this is taught by Foschiano, at least column 4 lines 19-40, which teaches monitoring ARP packets based on criteria.
In reference to claim 5, this is taught by Foschiano, at least column 4 lines 19-40, which teaches monitoring based on packet information.
In reference to claim 6, this is taught by Kim, see at paragraph 33, which teaches filtering based on active sessions. Also see Foschiano, at least column 4 lines 23-28, which teaches filtering ARP packets.
In reference to claim 7, this is taught by Kim, see at paragraph 33, which teaches filtering based on the traffic meeting a criteria. Also see Foschiano, at least column 4 lines 23-32, which teaches filtering ARP packets.
In reference to claim 8, this is taught by Foschiano, at least column 6 lines 15-21 and column 9 lines 38-56, which teaches updating the filter based on ARP traffic.
In reference to claim 9, this is taught by Foschiano, at least column 6 lines 15-21 and column 9 lines 38-56, which teaches updating the ARP table based on filtering the ARP traffic.
In reference to claim 10, this is taught by Foschiano, at least column 1 lines 42-45, which teaches updating the ARP table entries.
Claims 11-20 are slight variations of the rejected claims 1-10 above, and are therefore rejected based on the same rationale.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
July 5, 2022